PG&E Corporation Peter Darbee Chairman, President and CEO Merrill Lynch Power and Gas Leaders Conference September 23 - 24, 2008 New York City This presentation is not complete without the accompanying statements made by management on September 23, 2008. A replay is available on PG&E Corporation’s homepage at www.pge-corp.com. 2 Currents of Change Regulatory alignment Regulatory alignment Community engagement Community engagement Customer focus Customer focus Operational excellence Operational excellence Climate strategy Climate strategy 4 SatisfiedRegulators RewardedShareholders DelightedCustomers OUR VISIONThe leading utilityin the UnitedStates The
